Citation Nr: 0804163	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-24 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus. 

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to the service-connected 
hemorrhoids. 

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a nasal condition claimed as due to VA surgical treatment on 
October 3, 1997.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
August 1965.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
New York, New York, Regional Office (RO).  By a rating action 
in January 2003, the RO denied the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a nasal condition; the RO also denied 
the veteran's attempt to reopen his claims of entitlement to 
service connection for a low back disorder and service 
connection for tinnitus.  In October 2004, the RO denied a 
claim for service connection for a psychiatric disorder, 
claimed as secondary to the service-connected hemorrhoids.  

On August 30, 2006, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  A transcript of that hearing is of 
record.  At that hearing, the veteran submitted additional 
evidence, and waived his right to initial review by the RO.  
See 38 C.F.R. § 20.1304 (2007).  

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the veteran's 
claim of entitlement to service connection for a low back 
disorder, the Board as the final fact finder within VA, must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  By a rating action in July 1999, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder; the veteran did not appeal that 
determination, and it became final.  

2.  The evidence associated with the record since the July 
1999 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  

3.  A back disorder was not manifest in service and is 
unrelated to service.  

4.  In a July 1999 rating decision, the RO denied service 
connection for tinnitus.  The veteran did not perfect an 
appeal to that decision, and it became final.  

5.  The additional evidence received since July 1999 does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for tinnitus.  

6.  Service connection is currently in effect for 
hemorrhoids, evaluated as 10 percent disabling.  

7.  A psychiatric disorder, diagnosed as major depressive 
disorder, is unrelated to a service-connected disease or 
injury.  

8.  The veteran did not suffer an additional nasal condition, 
which is proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA fault in performing a surgical procedure in 
October 1997, and is not the result of an event that was not 
reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1999 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).  

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

3.  The evidence received since the July 1999 rating 
decision, denying service connection for tinnitus, is not new 
and material; therefore, this claim cannot be reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2007).  

4.  A psychiatric disablity is not proximately due to, the 
result of, or aggravated by hemorrhoids.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.310(a) (2007), 71 Fed. Reg. 52,744 (Sept. 7, 
2006).  

5.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a nasal condition, as a result of 
complications of a septal sinus surgery performed at a VA 
facility in October 1997, have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In a new and material evidence 
claim, the notice must include the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2002 and June 2004 from the RO to 
the veteran that was issued prior to the initial RO decisions 
in January 2003 and October 2004, respectively.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
June 2004 SOC, the October 2004 SSOC, the January 2005 SOC, 
and May 2005 SSOC were issued, which provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Notwithstanding any deficiency in the notice given 
the veteran, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision as to whether new and material evidence has been 
submitted to reopen the veteran's claim of service connection 
for a low back disorder given the favorable resolution below.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish new and material evidence to reopen 
the claim for service connection for a low back disorder and 
tinnitus, service connection for a psychiatric disorder 
secondary to hemorrhoids, and compensation under the 
provisions of 38 U.S.C.A. § 1151 for a nasal condition, given 
that the veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing service connection and 
compensation under 38 U.S.C.A. § 1151, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  Furthermore, evidentiary defects were identified at 
the hearing and the veteran was provided an opportunity to 
cure the defects.  38 C.F.R. § 3.103.  


II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2007).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
application to reopen the claim for service connection for a 
low back disorder and tinnitus after August 29, 2001, the 
Board will apply these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The service medical records indicate that the veteran was 
seen in July 1964 for complaints of pain in the lumbar-
paraspinous area.  He was again seen in September 1964 for 
complaints of backache.  No pertinent diagnoses were noted.  
The veteran was admitted to a hospital in January 1965 with 
complaints of low back pain and left lower quadrant 
discomfort.  History was furnished of his having been anemic 
since 1959.  Complete studies, including special laboratory 
tests, were interpreted as revealing the presence of anemia 
and an enlarged spleen.  The pertinent diagnosis was 
thalassemia minor.  

By a rating action in September 1965, the RO granted service 
connection for hemorrhoids.  

A February 1992 consultation note reflects that the veteran 
was seen for an Audiological assessment.  During that time, 
he reported constant tinnitus in both ears.  He reported a 
long history of occupational noise exposure as a carpenter.  
The impression was bilateral high frequency sensorineural 
hearing loss.  

The veteran was afforded a VA compensation examination in 
August 1996, at which time he reported a history of herniated 
nucleus pulposus L5-S1.  The veteran reported complaints of 
back pain.  

On the occasion of a VA examination in February 1999, the 
veteran indicated that he had hemorrhoids which originated in 
service; he stated that the hemorrhoids were treated with 
suppositories.  Following a physical examination, the 
pertinent diagnosis was hemorrhoids, both external and 
internal.  

By a rating action in July 1999, the RO denied service 
connection for tinnitus and service connection for a low back 
disorder.  It was noted that treatment showed complaints of 
tinnitus and the veteran reported a long history of 
occupational noise exposure as a carpenter; however, the 
missing element was medical evidence showing that the 
veteran's tinnitus was due to his military service.  In 
addition, it was noted that the veteran had not submitted 
medical evidence showing continuous treatment for a low back 
discharge since service.  A notice of disagreement to that 
determination was received in March 2000, and a statement of 
the case was issued in August 2000; however, no substantive 
appeal was received from the veteran.  Therefore, that 
determination became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).  

Submitted in support of the veteran's claim were VA hospital 
records dated in October 1997.  The records show that the 
veteran was admitted to the hospital on October 3, 1997 with 
a diagnosis of deviated nasal septum.  It was noted that the 
veteran had a longstanding history of nasal obstruction, left 
greater than right.  He had an external nasal deformity which 
he did not want repaired.  Intranasal examination revealed a 
deviated nasal septum with a severe caudal deflection 
obstruction in the left nostril, as well as large boggy 
inferior turbinates.  The veteran underwent a septoplasty and 
partial inferior turbinectomy bilaterally.  

Among these records is VA Form 522, which was signed by the 
veteran on October 3, 1997, indicating he had been informed 
of the nature and purpose of the surgical procedure, possible 
alternative methods of treatment, the risks involved, and the 
possible complications involved.  


During a clinical visit on October 21, 1997, the veteran 
indicated that he was breathing much better.  In December 
1997, the veteran was seen at a VA orthopedic clinic; he was 
diagnosed with chronic low back pain, and disc herniation of 
L5-S1.  In February 1998, the veteran was seen for complaints 
of nasal obstruction, described as internal valve collapse.  
In May 1998, the veteran was seen for complaints of nasal 
dryness and headaches following septoplasty.  The impression 
was R/O sinusitis.  The veteran was seen for Audiological 
assessment in October 1998; at that time, he stated that he 
continued to have a constant bilateral "ringing" tinnitus.  
A January 2001 VA progress note reflects a diagnosis of low 
back pain.  VA progress notes, dated from February 2001 to 
September 2002, reflect treatment for sinus infections.  

The veteran was afforded a VA compensation examination in 
October 2002.  It was noted that the veteran had a past 
history significant for deviated nasal septum for which the 
veteran underwent septoplasty in 1997 for correction of the 
deviated septum.  Postoperatively, the veteran reported no 
change in nasal breathing, nasal airway still obstructed; 
however, complaints of recurrent sinus pressure, sinus 
tenderness, nasal crusting, nasal dryness and congestion were 
noted.  A CT scan of the sinuses revealed mild mucosal 
thickening of the right maxillary sinus; the rest of the 
sinuses were clear.  The pertinent diagnosis was chronic 
rhinitis with septal perforation.  The examiner stated that 
clinical evidence of sinusitis, recurrent or chronic, is 
unlikely; he also stated that a sinus condition was unlikely 
a result of septal sinus surgery.  

Of record is a psychology consultation note, dated in 
December 2003, indicating that the veteran was referred to 
the primary care psychology clinic after reporting feelings 
of depression and insomnia.  Upon interview, the veteran 
reported feelings of sadness and anxiety related to his 
declining health and poor health of his wife.  It was noted 
that the veteran's sister was killed in a car accident just 
before he left for the service; he also reported significant 
feelings of distress having to leave his mother who 
reportedly was suicidal at that time.  Following a mental 
status examination, the examiner reported diagnoses of 
adjustment disorder with mixed anxiety and depression, R/O 
Generalized Anxiety Disorder.  

Treatment notes from the ENT clinic, dated in January 2004, 
February 2004, and March 2004, reflect assessments of 
tinnitus.  A July 2004 VA progress note indicates that the 
veteran was seen for a follow up evaluation of tinnitus.  It 
was noted that the veteran had a history of septal 
perforation after septoplasty.  He complained of nasal 
crusting.  The assessment was tinnitus and septal 
perforation.  

In July 2004, the veteran was referred for psychological 
testing.  His depression was likely related to his feelings 
of helplessness in coping with social situations.  It was 
also noted that the veteran's feelings of depression were 
related to an underestimation of his own self-worth.  
Following an evaluation, the veteran was diagnosed with major 
depressive disorder, recurrent.  

On the occasion of a VA examination in April 2005, it was 
noted that the veteran had complained of low back pain during 
military service in 1964; however, he had no back problems 
until 1996.  The veteran indicated that he had pain in the 
lumbar region with radiation to the right lower extremity.  
The veteran described the pain as sharp, dull or burning.  It 
was noted that the veteran had a stiff and antalgic posture.  
Following an examination, the veteran was diagnosed with 
degenerative disc disease/degenerative joint disease of the 
lumbosacral spine, and herniated nucleus pulposus.  The 
examiner stated that, based on history, physical education 
and review of the claims folder, the current spine condition 
has not been caused or aggravated by military service.  

Of record is a statement from the VA examiner who conducted 
the April 2005 VA examination, dated in May 2005, indicating 
that, while the veteran was in service, there was only one 
complaint of lower back pain, then no supported documentation 
of any other back problems until 1996.  The examiner stated 
that, consequently, the veteran's current diagnoses of 
DDD/DJD at L5-S1 with herniated nucleus pulposus are not 
caused by military service.  

At his personal hearing in August 2006, the veteran indicated 
that he was a construction engineer during his period of 
active duty in the Army; he stated that he used to repair 
buildings and earth moving.  The veteran related that they 
used a lot of loud equipment, including air compressors and 
chain saws etc.  The veteran indicated that his ears started 
ringing when he was using the rifle.  The veteran testified 
that he was not provided any ear protection while on the 
rifle range; as a result, he had persistent hearing problems 
throughout his career.  The veteran indicated that he began 
having problems with bleeding per rectum in service; however, 
it wasn't until after service that they discovered that the 
bleeding was caused by hemorrhoids.  The veteran related that 
he was told that he had a low back problem while on sick call 
in service.  The veteran indicated that he has been diagnosed 
with herniated discs.  The veteran indicated that he 
underwent an operation in October 1997; he stated that he was 
in a lot of pain afterwards.  The veteran indicated that he 
now has three holes in his nose, and he gets recurrent 
infections in the nose.  


IV.  Legal Analysis-N&M Evid.-S/C for a low back disorder.

The veteran's claim for service connection for a low back 
disorder has been considered and denied.  In July 1999, the 
RO denied service connection for a low back disorder, based 
on a finding that, while the service medical records showed 
treatment for a back condition, the post service medical 
records did not show treatment for a chronic back disorder, 
and the records failed to establish a diagnosis of a low back 
disorder.  

Because the veteran did not appeal the June 1999 RO decision, 
that decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
However, as noted above, pertinent law and regulation 
provides that if new and material evidence has been presented 
or secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence added to the record since the July 1999 denial 
includes VA outpatient treatment reports, as well as a VA 
examination report, which reflect diagnoses of low back pain, 
degenerative disc disease, and herniated nucleus pulposus in 
January 2001 and April 2005.  This evidence was not 
previously of record, and is not cumulative or duplicative of 
evidence before the RO in July 1999.  Hence, the evidence is 
"new" within the meaning of 38 C.F.R. § 3.156.  Moreover, as 
this evidence establishes current diagnosis of a chronic low 
back disorder, not shown in July 1999.  In essence, it is 
relevant and probative of the issue at hand and cures one of 
the evidentiary defects that existed at the time of the prior 
denial.  


V.  Legal Analysis-N & M/Tinnitus.

As noted above, service connection for tinnitus was denied in 
a July 1999 rating decision.  He was informed of the 
determination and of the right to appeal.  He did not appeal 
and that determination became final.  Since that 
determination, he has applied to reopen the claim.  A claim 
may be reopened upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  

At the time of the prior decision, the record included the 
veteran's service records, his assertion that he was exposed 
to noise as a construction engineer and his ears started 
ringing when he was on the rifle range, and post-service 
evidence of tinnitus.  In essence, there was evidence of 
current disability, but no competent evidence of disease in-
service or of a nexus to service.  Since that determination, 
he has submitted evidence that he has tinnitus.  This 
evidence is not new and material.  

At the time of the prior decision, there was evidence that 
the veteran had a postservice diagnosis of tinnitus.  The 
currently submitted medical records show a diagnosis of 
tinnitus.  In this regard, the court has held that evidence 
that tends to confirm a previously established fact is 
cumulative.  Sagainza v. Derwinski, 1 Vet. App. 575, 579 
(1991).  At the time of the prior denial, the rating board 
considered whether there was a link to service.  It was 
determined that there was no competent evidence of a nexus to 
service.  Since that determination, nothing has changed.  

In sum, the evidence added to the record since the July 1999 
denial of service connection for tinnitus is not material 
because by itself or when considered with previous evidence 
of record, it does not relate to an unestablished fact 
necessary to substantiate the claim, and does not present the 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has not been received, and the veteran's claim of entitlement 
to service connection for tinnitus may not be reopened.  38 
C.F.R. § 3.156(a) (2007).  


VI.  S/C-Back disorder.

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a back 
disorder.  Significantly, while the service medical records 
reflect complaints of back pain in July 1964 and September 
1964, these reflect an acute and transitory condition as the 
remainder of the service medical records are completely 
silent with respect to any complaints or diagnosis of a 
chronic back disorder.  In fact, at the time of a medical 
board evaluation in May 1965, clinical evaluation of the 
spine was normal.  Additionally, a VA examination report in 
August 1996 reflects complaints of back pain.  The first 
objective clinical documentation of the onset of a chronic 
low back disorder is dated in December 1997.  In addition, 
there is no competent evidence indicating that there is a 
relationship between the veteran's current back disorder and 
active service.  

Moreover, following the VA examination in April 2005, the VA 
examiner reviewed the medical records and examined the 
veteran and offered his opinion that the veteran's low back 
disorder was not caused or aggravated by service.  Therefore, 
the evidence does not support service connection for a low 
back disorder.  

The Board has considered the veteran's contentions that his 
chronic back disorder is due to service.  However, as a 
layperson, the veteran is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the preponderance of the evidence is 
against the claim, and service connection for a low back 
disorder is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

To the extent that he asserts that he has had back pain since 
service, his assertions are unsupported by the record and not 
credible.  In this regard, the Board notes that symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology.  See Wilson v. Derwinski, 2 Vet. App 16, 19 
(1991) ("regulation requires continuity of symptomatology, 
not continuity of treatment").  However, in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488 (1997).  In this case, the separation examination was 
normal; there is no corroborative evidence in proximity to 
separation from service or within a decade of service.  The 
normal finding at separation and the absence of confirmatory 
evidence are probative.  The absence of evidence in support 
of an alleged fact clearly is an evidentiary circumstance 
that weighs against the existence of the alleged fact.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claim for 
service connection for a back disorder.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107.  


VII.  S/C for a psychiatric disorder, secondary to service-
connected hemorrhoids.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  In order to prevail on the issue of 
service connection on the merits, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that:

a) General. Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the veterans' 
compensation law.  This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. 
§ 4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated. As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. Cf.  38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.  

As to secondary service connection or compensation, there 
must be (1) evidence of a current disability; (2) a service-
connected disease or injury; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

The veteran contends that he has a psychiatric disorder, 
diagnosed as major depressive disorder, secondary to his 
hemorrhoids.  He is in receipt of compensation for 
hemorrhoids, and the record shows that a psychiatric disorder 
has been diagnosed.  (See, e.g. VA outpatient treatment 
record of July 2004, diagnosing major depressive disorder, 
recurrent.).  

However, there is no competent evidence in the record 
associating the veteran's major depressive disorder with his 
hemorrhoids.  Rather, in July 2004, the VA examiner noted 
that the veteran's feelings of depression were related to an 
underestimation of his own self-worth.  The veteran's lay 
opinion cannot be accepted as competent evidence of a medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Without competent evidence linking a current 
psychiatric disorder to a service-connected disorder, the 
Board finds that the veteran's major depressive disability is 
not proximately due to or the result of his hemorrhoids.  
Thus compensation service connection for a psychiatric 
disorder as secondary to service-connected disability is 
denied.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.  


VIII.  Legal Analysis-Compensation under the provisions of 38 
U.S.C.A. § 1151.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004. 69 
Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in January 2002.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2007).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361 for a nasal condition.  

The veteran has claimed entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a nasal condition, 
manifested by chronic sinus infections, which he claims 
resulted from a surgical procedure in October 1997 for repair 
of a deviated nasal septum.  While the Board has considered 
the veteran's statements, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

With regard to any current sinus condition, chronic rhinitis 
and septal perforation, as set forth above, VA law and 
regulation require that the evidence show that such 
additional disability is the result of VA hospital care, 
medical or surgical treatment and that the proximate cause of 
the additional disability must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  

Having carefully considered the evidence pertaining to the 
veteran's claim, the Board concludes that the requirements 
are not met for compensation under 38 U.S.C.A. § 1151.  The 
record indicates that, during a consultation on October 3, 
1997, the veteran was advised of the risks and complications 
associated with the septoplasty; it was noted that he signed 
a consent form which was placed in his chart.  The records 
indicate that, postoperative, on October 21, 1997, the 
veteran indicated that he was breathing much better.  
Moreover, following a thorough review of the veteran's file, 
in October 2002, a VA examiner stated that it was unlikely 
that the veteran's sinus condition developed as a result of 
his septal sinus surgery.  Consequently, the requirements are 
not met for compensation under 38 U.S.C.A. § 1151 for 
disability claimed as due to VA medical treatment in October 
1997.  

Simply put, the veteran has submitted no competent evidence 
which tends to substantiate his contentions that he suffered 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of any current sinus 
condition was the surgery performed in October 1997.  In the 
absence of competent evidence which demonstrates additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part or an event not reasonably foreseeable, the 
Board concludes that compensation under 38 U.S.C.A. § 1151 
for additional disability following surgery in October 1997 
is not warranted.  Accordingly, the claim is denied.  

Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for a sinus condition.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The application to reopen a claim for service connection for 
a low back disorder is granted.  

Service connection for a low back disorder is denied.  

The application to reopen a claim for service connection for 
tinnitus is denied.  

Service connection for a psychiatric disorder, secondary to 
service-connected hemorrhoids is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
sinus condition is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


